Title: Memorandum Books, 1819
From: Jefferson, Thomas
To: 


          1819.
          
            
              Jan.
               1. 
              
              Mr. Eppes’s Martin for thorn haws .50. 5. Hhd. xp. 1.D.
            
            
              
               10. 
              
              Hhd. exp. .20.
            
            
              
               15. 
              
              Pd. E. Bacon for Wm. Bacon for 11. turkies @ 4/3 7.80 and 11. Guinea fowls @ .20 2.20 = 10.D.
            
            
              
               19. 
              
              On a settlement with Joseph Gilmore, he is allowed credit 42.25. for bringing up articles for me by water.
            
            
              
               21. 
              
              Recd. from James Leitch 50.D. Nace sewers 1.D.
            
            
              
              Lent Jared Richardson of Philadelphia 20.D.
            
            
              
               22. 
              
              Remitted to Fernagus de Gelone of N. Y. 20.D. to cover 18.D.
            
            
              
               23. 
              
              Drew on P. Gibson in favr. Jas. Leitch 150.D. for followg. purposes
            
            
              
                 ante Dec.10.order in favr. Hawley          12.    Jan.21.cash 50.      *orders to be given Monroe’s people for corn, & fodder   82.88    cash to be now sent me to round the sum  5.22    150.   
            
            
              
              *This should have been 86.125 and I drew accordingly on James Leitch in favr. of Charles W. Maupin overseer for Monroe acting for his people for 86.125.
            
            
              
              Settled with Elisha Ham his balance of 367.77 which with interest from Sep. 17. 16. of 51.84 to this day makes 419.61 now due which sum of 419.61 with int. on it from this day I promised to pay & so endorsed on the note I had given him ante Mar. 24. 1816.
            
            
              
              Recd. from Jas. Leitch as above 5.20.
            
            
              
               28. 
              
              Recd. from Jas. Leitch 15.D. Hhd. exp. 1.D.
            
            
              
               29. 
              
              Inclosed to Matthew Cary 15.D. to cover balance of 14.75.
            
            
              
               30. 
              
              Inclosed to Capt. Miller to buy corks 5.D.
            
            
              
              Pd. E. Bacon for rye purchased last fall 2.D. from James Clark.
            
            
              
               31. 
              
              Hhd. exp. 3.70.
            
            
              Feb.
              1.
              
                DRecd. from James Leitch, cash20  he pays for me red-fox sbscrption.  1.56    he pays also Staunton Chancy. tickets  11.17    32.73   
            
            
              
              Pd. Hague for a pr. shoes & slippers 6.D which was .75 overpayment.
            
            
              
              E. Bacon pays for me this day 180.D. to John A. Wilson in part of his wages as overseer at Tufton in 1817. which being his own money is a charge against me. 32.D. still due to Wilson.
            
            
              
               2. 
              
              Inclosed to  Davenport of Philadelphia 10.D. for repairs of a telescope, sent to the care of Rob. Patterson.
            
            
              
               14. 
              
              E. Bacon pays 90.85.D. to Colo. Monroe’s manager in part of the price of corn purchased for me, which being of his own money is a charge against me. 90.85.
            
            
              
               21. 
              
              Nace sewers 1.D.
            
            
              
              Note on the 1st. inst. I drew on Gibson in favor of Jas. Leitch for 108.33. This was to cover the 15.D. of Jan. 28. + the 32.73 of Feb. 1. and a sum of 60.60 I expected to draw on him for in favor of John W. Wilson, but for which I did not draw.
            
            
              
               24. 
              
              Drew on P. Gibson in favr. of Eleanor W. Randolph 100.D.
            
            
              
               27. 
              
              Montpelier vales 1.5. 28. Colo. Lindsay’s do. 1.D.
            
            
              Mar.
               1. 
              
              Recd. from Wm. Fitch thro’ E. Bacon 50.D. on account of the warehouse.
            
            
              
               2. 
              
              Recd. from Saml. Overton Minor thro’ E. Bacon 70.D. in part payment for pork.
            
            
            
              
              Inclosed to James H. McCulloch of Balt. 10.D. duty on books last recd. from Paris.
            
            
              
               4. 
              
               Drew on P. Gibson for 45.D. in favr. of Hugh Holmes, it being half the price of 3. cornshelling machines, to wit 2. for myself & 1. for J. H. Cocke, which I have requested him to get from the maker at Winchester & to forward. Draught returned.
            
            
              
               6. 
              
              Gave John Hemings an order on Jas. Leitch for 20.D. cash his annual gratuity & for clothes to the amount of 12.D. instead of his annual clothing.
            
            
              
              Pd. Mrs. Smith for knitting 3.50.
            
            
              
               8. 
              
              Inclosed to John Martin Baker 5.D. for a book. 
            
            
              
               9. 
              
              Drew on P. Gibson in favor Joel Yancey for 55.65 D. balance of taxes last year for Bedf. He has pd. 80.D.
            
            
              
               10. 
              
              Hhd. xp. 1.D. charity .75.
            
            
              
               16. 
              
              In a purchase of corn from D. Higginbotham, 42 barrels @ 20/ are paid for by E. Bacon, and to be credited to him by me, the balance I am to pay in 90 D.
            
            
              
              Nace sewers 1.
            
            
              
               25. 
              
              Drew on P. Gibson for 25.37½ D. in favor of Frederic A. Mayo for book binding. 
            
            
              
              Hhd. exp. 1.D.—pd. for butter 2.D.
            
            
              
              The 1st. cask of Roussillon wine is now out.
            
            
              
              Note about the 14th. I recd. a cask of Rousillon 64. galls. and 300. bottles Nice.
            
            
              Apr.
               4. 
              
              Inclosed to Wm. F. Gray an order on P. Gibson for 43.25 for bookbinding. 
            
            
              
               5. 
              
              Fr. Eppes 10.D.
            
            
              
              James Dinsmore has paid for me to J. Pollock for leather 38.46½ and now pays the balance 4.D. in cash for pork he purchased of me.
            
            
            
              
              Pd. Jesse Lewis for a mutton 4.D. still due him .75.)
            
            
              
              Pd. E. Bacon for 11. turkies 7.75.
            
            
              
              Pd. for ½ doz. small plates 1.25.
            
            
              
               6. 
              
              Pd. hhd. xp. 2.37½—Do. 1.D.
            
            
              
               7. 
              
              Sent Mrs. Craven for butter 2.D.
            
            
              
              Repaid C. Vest mail transportn. 5.D.
            
            
              
               8. 
              
              Drew on P. Gibson in favr. of A. Garrett for 300.D. to pay my 2d. instalment to the University and Joel Yancey’s.
            
            
              
              Drew on Jas. Leitch in favor of Louis Leschot for 165.64 for watches.
            
            
              
              Drew on P. Gibson in favor of Jas. Leitch for 125.04 to wit the articles ante Jan. 28. Feb. 1. Mar. 6. and of this day.
            
            
              
               11. 
              
              Hhd. exp. 1.D.
            
            
              
              Drew on Gibson in favor of E. Bacon for 33.75 to wit 3.75 to pay Ormond for gunpowder & 30.D. for himself.
            
            
              
              On the 9th. inst. the N. Pavilion was burnt. 
            
            
              Apr.
               13. 
              
              Set out for Poplar Forest.
            
            
              
               14. 
              
              Enniscorthy vales 1.5. Warren. brkft. Brown’s 2.75 ferriages 6.D.
            
            
              
               15. 
              
              H. Flood’s lodging &c. 4.58 Hunter’s brkft. 2.87½ = 17.70½.
            
            
              
               17. 
              
              Pop. For. sent Evans for taking care of foundered horse 1.50.
            
            
              
               21. 
              
              Gave Burwell gratuity 10.D.
            
            
              
               22. 
              
              Sent  Walker for butter 2.D. (by Gill)
            
            
              
               27. 
              
              Gave my note to Joel Yancey for 400.D. with interest from this date for superintendance during 1818.
            
            
              
              Note I examined his cash acct. for the plantation, leaving a small balance in his hands of about 20.D. to be carried on to the next acct.
            
            
              
               28. 
              
              Settled with Jacob W. White, due to him 290.08 as overseer 1818.
            
            
            
              
              Pd. Joel Yancey for Sumpter taylor 6.D.
            
            
              
               29. 
              
              Pop. For. debts & vales 6.D.
            
            
              
                Hunter’s oats 1.21 H. Flood’s lodging &c. 4.75. } 10.19  Mrs. Flood’s brkft. 2.50.Warren ferrge. 1.25 Brown’s oats .48.Enniscorthy vales 1.50.  
            
            
              
               30. 
              
            
            
              
            
            
              May
               1. 
              
            
            
              
               2. 
              
              Recd. & settled my acct. with Mrs. Molly Lewis, balance in my favor 14.14.
            
            
              
              Cash on hand 16.D.
            
            
              
               3. 
              
              Recd. of Jas. Leitch 25.D.
            
            
              
              Gave ord. on do. in favr. Wm. Duncomb 55.D. for 110. b. oats.
            
            
              
              Hhd. exp. 4.D. seeing camels, lion, paca .50.
            
            
              
               4. 
              
              Do. .25.
            
            
              
               5. 
              
              Davy has burnt a kiln yeilding 1016. bushels which is 33.86 bushels to the cord, & makes his premium 1.70 D.
            
            
              
               6. 
              
              Inclosed to Eastburn & co. of N. Y. 20.D. for books. 5.D. are still due.
            
            
              
               7. 
              
              Inclosed to P. Gibson my note for 2000.D. indorsed by Th:J. Randolph to be discounted in the bk. US.
            
            
              
               9. 
              
              Drew on P. Gibson for 150.D. in favr. Edm. Bacon on account.
            
            
              
               10. 
              
              Desired Mr. Leitch to pay to James Wilson the balance of 32.D. ante Feb. 1.
            
            
              
               13. 
              
              Charity 1.D.
            
            
              
              By P. Gibson’s acct. (to May 10) my note in the bank of Virginia appears to have been curtailed 300.D. and is now consequently 1700.D.
            
            
            
              
              The 2. notes to P. G. & Th:J.R. of 3000.D. each appear to have been curtailed 2250.D. so that the 2. now amount to 3750.D. A note for 1500.D. which I gave that bank Feb. 22. being to meet the curtailments in the bk. US. has been paid.
            
            
              
              Drew on P. Gibson in favr. Jas. Lietch for 112.D. for the articles ante May 3. & 10.
            
            
              
               14. 
              
              Inclosed a Note for 3000.D. to W. C. Nicholas who is to endorse it, get it discounted in the Farmer’s bank in Richmd. and to have the proceeds paid over to P. Gibson.
            
            
              
              The note ante May 7. is not to be negociated.
            
            
              May
               14. 
              
              Recd. from James Leitch 40.D. Harry portage .50.
            
            
              
               15. 
              
              Inclosed to W. J. Coffee N. York 40.D. to procure Roman cement for my cisterns.
            
            
              
              Paid for butter from Carlton 5.D.
            
            
              
               17. 
              
              Recd. of James Leitch 25.D.
            
            
              
              Pd. P. Laporte for F. Eppes & W. Baker 5.D.
            
            
              
               19. 
              
              Pd. J. Watson for razors 1.75 buttons .25 shot .75 = 2.75.
            
            
              
              Wm. Fitz has pd. E. Bacon 30.D. (see ante Mar. 1.) which E. Bacon pays to Maupin in part for corn. See ante Feb. 14.
            
            
              
               20. 
              
              Hhd. exp. 3.D.
            
            
              
               22. 
              
              Nace sewers for 2. months 2.D.
            
            
              
               23. 
              
              Davy for kiln ante May 5. 1.75 Hhd. xp. 1.
            
            
              
                24.  
              
               Desired Jas. Leitch to pay Mr. Stack 15.D. for Wilson J. Cary. 
            
            
              
               25. 
              
              Wrote to Joseph Darmsdat for 12 bar. herrings & 1. of shad, & desired him to apply to P. Gibson for payment of that as well as 88.85 last years supply.
            
            
              
              Inclosed to Eastburn & co. 5.D. See ante May 6.
            
            
              
               28. 
              
              For entry omitted see post Feb. 22. 1820.
            
            
            
              
               29. 
              
              Desired W. C. Nicholas to pay over 968.D. to P. Gibson. This is the balance of a note of 3000.D. discounted for me at the Farmer’s bank endorsed by him, of which he had before paid 2000.D. to P. Gibson.
            
            
              
              Desired P. Gibson to remit to Leroy & Bayard of N. York 432.25 being interest to 25. of June next on my last instalment ante 1817. May 24. which they permit to lie over.
            
            
              
               30. 
              
              Hhd. xp. 1.50.
            
            
              June
               2. 
              
              Milton. horseler .25. 8. John Craddock bringing books from Richmd. (Eastburne’s) .50.
            
            
              
               12. 
              
              Drew on Jas. Leitch in favr. Charles Massie for 37.98. for 211. galls. cyder @ .18.
            
            
              
               13. 
              
              Hhd. exp. 1.75.
            
            
              
               14. 
              
              E. Bacon has recd. from John Pollock for bark 43.D. He has pd. Craven for hay 20.D. Hhd. xp. 1.D.
            
            
              
              I omitted on the 3d. inst. to note my draught on P. Gibson in favr. of James Leitch for 1000.D.
            
            
              
               25. 
              
              Hhd. exp. 1.D. July 2. Charity 1.D.
            
            
              July
               3. 
              
              Recd. of James Leitch 20.D.
            
            
              
              Pd. W. A. Burwell for 2. Marocco skins 4.50.
            
            
              
               4. 
              
              Hhd. exp. 3.25 Nace sewers 2.D.
            
            
              
               5. 
              
              Borrowed of James Leitch 10.D.
            
            
              
              Pd. Hague for a pr. of slippers 2.25 (their price 2.50.) see ante Feb. 1. ?
            
            
              
               7. 
              
              Hhd. exp. 1.D.
            
            
              
               10. 
              
              Drew on P. Gibson for 157.98 D. in favr. Jas. Leitch to cover the articles ante May 14. 17. June 12. July 3. 5. & 25.D. now called for.
            
            
              
              Recd. of James Leitch the 25.D. charity 1.D. to an Albino.
            
            
              
              Cash in hand 38.25.
            
            
              
               11. 
              
              Gave my note to Drury Wood for 144.D. payable Aug. 15. for corn.
            
            
              
              Also my note to E. Bacon to pay in all November 200.D. to any one who shall furnish him that sum, with such int. as he shall agree.
            
            
              
               13. 
              
              Hhd. xp. 2.D. (Abt. this time recd. from J. Pollock 40.D. on acct. bark.
            
            
              July
               16. 
              
              Enniscorthy vales 1.5 Warren ferriages 1.75.
            
            
              
              Gibson’s breakft. 3. H. Flood’s lodging 4.50.
            
            
              
               17. 
              
              Hunter’s breakft. 3. = 13.50. 
            
            
            
              
               19. 
              
              Drew on P. Gibson in favor Jacob W. White for 150.D. in part of the 290.08 ante Apr. 28.
            
            
              
               31. 
              
              Pd. for 16. chickens 2.D.
            
            
              
              Pd. John Gorman laying marble hearths 7.D.
            
            
              Aug.
               5. 
              
              Pd. for 3. watermelons .50. 7. 6 ducks 1.D. + 1.75 for 14. chickens.
            
            
              
               10. 
              
              Pd. for 1. yd. flannel at N. London .75. 11. Do. .75.
            
            
              
               15. 
              
              Pd. 2. doz. chickens 3.D. 17. Duck & eggs 1.D.
            
            
              
               18. 
              
              Gave John Gorman ord. on A. Robertson 13.50 D. for 9 day’s work.
            
            
              
               19. 
              
              For 3. ducks .50. 26. Hhd. exp. .50.
            
            
              Sep.
               4. 
              
              Gave Joseph Antrim order on A. Robertson for 19.91 for plaistering cieling of Dining room. 5. Hhd. exp. 1.D.
            
            
              
               8. 
              
              Gave Edmund Meeks ord. on A. Robertson for 10.D. for his expences coming & going.
            
            
              
               10. 
              
              Drew on P. Gibson in favor of A. Robertson for 80.D.
            
            
              
                 to wit to replace draught of  Aug.  18.  Gorman  13.50    Sep. 4. Antrim 19.91    Sep. 8. Meeks 10     10. Cash 36.59       80.   
            
            
              
               11. 
              
              Settled with Jacob W. White as follows
            
            
              
                 Apr.  28.  due as per settlement ante 290.08   July 19. interest to this day 3.48      293.56     by ord. of this date on Gibson  150.     balance due him 143.56   
            
            
              
              for which with int. from July 19. I gave him acknolmt.
            
            
              
              Recd. from A. Robertson the 36.59 ante Sep. 10.
            
            
              
               12. 
              
              Pd. debts and vales at Pop. For. 18.25 borrowed of Joel Yancey 10.D.
            
            
            
               
                     
               
                 
                   Cash now on hand 30.425 gave Ellen W. Randolph 1.D. 
                   }
                    = 17.12 
                 
                 
                   Chilton’s gin .125.
                 
                 
                   Hunter’s lodging &c. 5.75 H. Flood’s brkft. &c. 2.50.
                 
                 
                   Mrs. Noah Flood’s corn .50 Mrs. Gibson lodging 4.25.
                 
                 
                   Warren. Tooler ferriage acct. 2.87.
                 
                
              
            
            
              
            
            
              
               13. 
              
            
            
              
            
            
              
               14. 
              
            
            
              
               17. 
              
              Hhd. xp. .50.
            
            
              
               18. 
              
              Forwarded notes to the banks to wit
            
            
              
                 bk. Virga. P. Gibson endorser 1700.D.    US. P. Gibson 2250    do. Th:J.R. 3000    Farmer’s  Th.J.R. B. Peyton   3000. due Sep. 20/23    
            
            
              
              The notes I endorsed for W. C. Nicholas are due Sep. 12/15 & Oct. 17/20.
            
            
              
               19. 
              
              Nace sewers 2.D. hhd. exp. 4.50—22. Hhd. exp. 1.D.
            
            
              
               23. 
              
              Drew on P. Gibson in favor of D. Higginbotham for 50.D. on account.
            
            
              
               24. 
              
              Hhd. xp. 3.D.
            
            
              
               25. 
              
              Gave G. Divers ord. on Jas. Leitch for 25.D. for 100. ℔ candles.
            
            
              Oct.
               3. 
              
              Hhd. exp. 1.47½.
            
            
              
               18. 
              
              Borrowed of Jas. Lietch 25.D.
            
            
              
              Inclosed to W. D. Simms (Alexa.) 15.D. duties, freight & charges on 91. bottles Florence wine of Pomina from Appleton.
            
            
              
               23. 
              
              Drew on P. Gibson in favr. Archibd. Robertson for 146.D. for my Bedford taxes now due.
            
            
              
              Pd. I. Raphael for cheese 3.30.
            
            
              
               24. 
              
              Hhd. exp. 3.25.
            
            
              
              Gave Gentry’s Billy ord. on Jas. Leitch for 15.33 for 46. ℔ hops.
            
            
            
              
               25. 
              
              Gave Ira Garrett order on P. Gibson for 124.57
            
            
              
                 to wit  my own taxes now due 103.83    tickets for myself 4       107.83    tickets in suit Hudson, Th:J. &c. limestone lands  16.74     124.57   
            
            
              
               26. 
              
              Hhd. exp. 1.D.
            
            
              
               29. 
              
              Gave Jonathan Bishop ord. on James Leitch for 5.D. in addn. to 5.D. he recieved from Joel Yancy for bringing Moses’s Billy from Bedford.
            
            
              
               30. 
              
              Burwell boot for a knife 1.D.
            
            
              
               31. 
              
              Hhd. xp. 1.D.
            
            
              Nov.
               11. 
              
              Forwarded renewed notes to the banks, to wit
            
            
              
                 bk. of  Virginia P. Gibson indorser 1530.    US. do. 2250.    US. Th:J.R. indorser 3000.    Farmer’s  Th:J.R. & B. Peyton  3000.  due Nov. 20/23      9780   
            
            
              Dec.
               4. 
              
              Charge E. Bacon 300. ℔ pork @ 8.D.
            
            
              
               7. 
              
              Edmd. Meeks is hereafter to have 600. ℔ pork & £45. wages instead of our former agreemt. at 400. ℔ pork & £50.
            
            
              
               11. 
              
              Bought of Fielding Lewis a chesnut sorrel horse (Peacemaker) got by Peacemaker who was got by old Diomede, 7. or 8. years old next spring about 5 f. 2 I. high, a star in his forehead, price 125.D. 2 left feet white.
            
            
              
              Sold my gray riding horse to E. Bacon for 120.D.
            
            
              
               12. 
              
              Gave F. Eppes ord. on Leitch for 25.D. for Stack in advance of 2d. half year from Oct. 18. last.
            
            
              
              Hhd. xp. 1.D.
            
            
              
               13. 
              
              Gave P. Laporte order on Colclaser for 4. bar. flour.
            
            
              
               16. 
              
              Gave E. Bacon order on the mill for 4.D. worth of offal to be charged to him.
            
            
              
              Recd. of James Leitch 20.D.
            
            
            
              
               19. 
              
              Nace sewers for 3. months 3.D. hhd. xp. 6.75.
            
            
              
              For barrels delivered by him from Aug. 10. to Nov. 16. 19 inclusive, being 666. gave him order for 22.
            
            
              
              For do. by Barnaby from Aug. 10. to Nov. 22. inclusive being 643. gave Barnaby order for 21.
            
            
              
               22. 
              
              Jerry hhd. xp. 5.D. 24. Hhd. xp. .93½.
            
          
        